Case 1:19-cv-00874-RBJ-MEH Document 339 Filed 01/21/21 USDC Colorado Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

                           Plaintiffs,               Case No. 19-cv-00874-RBJ-MEH
                   v.

    CHARTER COMMUNICATIONS, INC.,

                           Defendant.

               STIPULATED MOTION FOR FURTHER SOURCE CODE REVIEW

          Defendant Charter Communications, Inc. (“Charter”) and third party Audible Magic

   Corp. (“Audible Magic”) jointly request that the Special Master issue a stipulated order that a

   two day source code inspection is necessary.

          1.      Certification Pursuant to D. Colo. L. Civ. R. 7.1: Counsel for Charter, Plaintiffs,

   and Audible Magic have conferred via email regarding this Motion. Audible Magic consents to

   the relief requested in this Motion.

          2.      On December 20, 2019, Charter issued a duly noticed subpoena on Audible Magic

   seeking, among other things, Audible Magic source code. On the same day, Bright House

   Networks, LLC (“Bright House”) issued a subpoena to Audible Magic in the UMG Recordings,

   Inc., et al. v. Bright House Networks, LLC, 8:19-cv-00710 (M.D. Fla.) litigation. Audible Magic

   responded to both subpoenas on January 29, 2020.

          3.      In response to Charter’s and Bright House’s subpoenas, Audible Magic agreed to

   an in-person source code inspection for November 18 and November 19 at Audible Magic’s

   counsel’s office in San Francisco, CA.
Case 1:19-cv-00874-RBJ-MEH Document 339 Filed 01/21/21 USDC Colorado Page 2 of 4




          4.      Before the inspection could occur, San Francisco announced new restrictions due

   to an increase in COVID-19 cases across the City and State. The restrictions went into effect on

   November 17, 2020. See https://www.sfdph.org/dph/alerts/coronavirus.asp. It is Audible Magic’s

   position that the new restrictions prevent Audible Magic from offering a source code inspection

   absent a Court Order.

          5.      At Audible Magic’s request and to allow the parties time to obtain a Court order,

   Charter, Bright House, and Audible Magic agreed to reschedule the in-person source code

   inspection for November 30 and December 1 at Audible Magic’s counsel’s office in San Francisco,

   CA. The Court entered the requested order and the inspection proceeded pursuant thereto. Dkt.

   300.

          6.      Following the initial two-days of inspection, Audible Magic agreed to produce

   additional code responsive to Charter’s and Bright House’s subpoenas and make that code

   available for an additional 2 day review period the week of February 8.

          7.      By jointly requesting an order to permit the further source code inspection to

   proceed, neither party has agreed to waive any rights with respect to the subpoenas or the

   inspection of source code produced pursuant thereto.

          WHEREFORE, Charter and Audible Magic therefore jointly requests that the Special

   Master issue the attached Proposed Order that states that the source code inspection is necessary.




                                                   1
Case 1:19-cv-00874-RBJ-MEH Document 339 Filed 01/21/21 USDC Colorado Page 3 of 4




   Dated: January 21, 2021                    Respectfully submitted,

    /s/ Jennifer A. Golinveaux               /s/ Andrew H. Schapiro
    Jennifer A. Golinveaux                   Andrew H. Schapiro
    WINSTON & STRAWN LLP                     Allison Huebert
    101 California Street, 35th Floor        QUINN EMANUEL URQUHART &
    San Francisco, CA 94111-5840             SULLIVAN, LLP
    (415) 591-1506 (telephone)               191 N. Wacker Drive, Suite 2700
    (415) 591-1400 (facsimile)               Chicago, IL 60606
    E-mail: jgolinveaux@winston.com          (312) 705-7400 (telephone)
                                             (312) 705-7401 (facsimile)
    Michael S. Elkin                         E-mail: andrewschapiro@quinnemanuel.com
    Thomas Patrick Lane                      E-mail: allisonhuebert@quinnemanuel.com
    Seth E. Spitzer
    WINSTON & STRAWN LLP                     Charles K. Verhoeven
    200 Park Avenue                          David Eiseman
    New York, NY 10166                       Linda Brewer
    (212) 294-6700 (telephone)               QUINN EMANUEL URQUHART &
    (212) 294-4700 (facsimile)               SULLIVAN, LLP
    E-mail: melkin@winston.com               50 California Street, 22nd Floor
    E-mail: tlane@winston.com                San Francisco, CA 94111
    E-mail: sspitzer@winston.com             (415) 875-6600 (telephone)
                                             (415) 875-6700 (facsimile)
    Erin R. Ranahan                          E-mail:
    WINSTON & STRAWN LLP                     charlesverhoeven@quinnemanuel.com
    333 S. Grand Avenue                      E-mail: davideiseman@quinnemanuel.com
    Los Angeles, CA 90071                    E-mail: lindabrewer@quinnemanuel.com
    (213) 615-1933 (telephone)
    (213) 615-1750 (facsimile)               Todd Anten
    E-mail: eranahan@winston.com             Jessica Rose
                                             QUINN EMANUEL URQUHART &
    Craig D. Joyce                           SULLIVAN, LLP
    Fairfield and Woods, P.C.                51 Madison Ave, 22nd floor
    1801 California Street, Suite 2600       New York, NY 10010
    Denver, Colorado 80202                   (212) 849-7000 (telephone)
    (303) 830-2400 (telephone)               (212) 849-7100 (facsimile)
    (303) 830-1033 (facsimile)               E-mail: toddanten@quinnemanuel.com
    E-mail: cjoyce@fwlaw.com                 E-mail: jessicarose@quinnemanuel.com



                                             Counsel for Defendant
                                             Charter Communications, Inc.




                                         2
Case 1:19-cv-00874-RBJ-MEH Document 339 Filed 01/21/21 USDC Colorado Page 4 of 4




                                                        /s/ Kayvan M. Ghaffari
                                                        Kayvan M. Ghaffari
                                                        Crowell Moring
                                                        3 Embarcadero Center, 26th Floor
                                                        San Francisco, CA 94111
                                                        kghaffari@crowell.com
                                                        Phone: +1 415.365.7223

                                                        Counsel for Third Party Audible Magic Corp.


                                   CERTIFICATE OF SERVICE
   I HEREBY CERTIFY that on January 21, 2021, I caused the foregoing document and all

   supporting materials thereto to be served on the Special Master by email.

                                                            /s/ Seth Fortenbery
                                                               Seth Fortenbery




                                                   3
